DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further review of applicant’s response to restriction/species election requirement.  Applicant’s argument is found persuasive.  Examiner is hereby withdrawn the restriction mailed on 07/01/2022 and claims 1-11 will be examine in this office action.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, applicant recites “The organizer according to claim A” which is not understand by the examiner which claim that claim 3 is depended on.  Upon further review of claim 1 and claim 2, examiner presumes claim 3 is depended on claim 1.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (6,578,706).
As to claim 1, Thompson discloses an organizer (10) comprises a fabric (abstract, flexible fabric material) folded to form at least four overlapping layers, where at least a short edge of a first (64) of the four layers is connected to a second (12) of the four layers to form at least one slot (slot is being form between the strap layer 64 and the second layer (12), said fabric being further joined along opposing edges between the second (12) of the four layers and a third (central panel 11) of the four layers to form a pocket between the second and the third of the four layers (when fold the panel 12 towards panel 11, a pocket is form between the two layers), and where a fourth (13) of the four layers provides a removable cover over the second of the four layers; a mechanism (closure flap) for holding said fourth of the four layers in position as a cover over the second of the four layers (Figure 1); and a rigid surface for removable insertion into the at least one slot for providing a surface about which the folded fabric layers may be employed (column 3, lines 47-67-column 4, lines 1-9 and also abstract discloses the pad with stiffener surface being insert into position by straps 64).  
As to claim 2, Thompson further discloses the slot is open along opposed edges of the first and second of the four layers to allow insertion of the rigid surface (Figure 3) therein from either side so as to make the organizer customizable for use from either side.  
	As to claim 5, Thompson further discloses an additional fabric layer (70) affixed on a surface of the third (11) of the four layers to form at least one additional pocket between the two of the four layers (Figure 3).  
As to claim 7, Thompson further discloses said rigid surface includes a clipboard (board with clip 50).
As to claim 10, Thompson further discloses the first (64) of the four layers comprises a pair of parallel bands (Straps 64 form on the second panel 12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (6,578,706) in view of Knecht (6,296,094).
As to claim 6, Thompson further discloses the mechanism for holding fourth of the four layers in place is a two component fastener brought together (62 and 63), but does not specifically disclose said mechanism for holding the fourth of the four layers in place is selected from the group consisting of: a hook-and-loop type fastener, a snap, an over-wrapped elastic cord, a button, a clasp and a zipper.  Nevertheless, Knecht discloses an travel organizer with (10) foldable panels, the travel organizer further discloses mechanism (46) with hook and loop fastener (50 and 44) in order secure the folded travel organizer (10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two fastener of Thompson with common hook and loop fastener as taught by Knecht in order to provide lower manufacturing cost for forming a closure mechanism to secure to the panels together.  
Claims 3-4 and  9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (6,578,706) in view of Geneva (2009/0173648).
As to claims 3-4, Thompson does not disclose an outer surface of the second of the four layers includes at least one component facilitating the attachment of a device thereto, said component facilitating attachment includes at least one element selected from the group consisting of: hook- and-loop fasteners, a fabric flap, a fabric pocket having a window for access to the device.  Nevertheless, Geneva discloses an foldable organizer (20) with the foldable organizer (20) comprises a tri-foldable sheet member (25), the tri-foldable sheet comprises a first section (32), second section (30) and third section (31), the outer surface of the first section (32) comprises at least one component (pocket 35) facilitating the attachment of a device (cord [0037]) thereto, said component facilitating attachment is a fabric flap (fabric can be seem in Figure 5 (26a)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the second layer of Thompson with outer pocket as taught by Geneva in order to provide additional pockets to hold additional items.  
As to claim 9, Thompson does not disclose the fabric exhibits at least one characteristic selected from the group consisting of: water resistance, water resiliency, water impermeability, ultraviolet resistance and fade resistance.  Nevertheless, Geneva discloses an foldable organizer (20) with the foldable organizer (20) comprises a tri-foldable sheet member (25), the sheet member comprises outer sheet 26 can have an aesthetic outer surface created by printing techniques, embroidery design, weave, fabric, water-repellant or bacteria resistant textile, or material type, and the like. The sheet member (25) is flexible so that it can be folded along seams (33-34) [0036].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of Thompson with water resistant material as taught by Geneva  to protect the paper pad and other articles store within the organizer from water.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (6,578,706) in view of Geneva (2009/0173648), further in view of Marceau (5,160,001).
As to claim 8, Thompson as modified does not specifically disclose the device is selected from the group consisting of a tablet, a smart phone, and a processor-driven display screen.  Nevertheless, Marceau discloses a computer carrying case with a outer surface of a layer (38) comprises multiple pockets (17, 27, 28 and 29), the pocket is housing an hand calculator (calculator consist a processor to ca and a display screen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify article store within the outer pocket of Thompson as modified with small electronic device such as hand calculator as taught by Marceau in order for the user to use a simple calculator when in need.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (6,578,706) in view of Mea (10,183,628).
As to claim 11, Thompson does not specifically the pair of parallel bands are formed of an elastic material.  Nevertheless, Mea discloses a portable trifold organizer (100) with plurality of elastic straps (230) in order to secure the articles (222, 224 and 226).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Thompson with elastic strap as taught by Mea in order to elastically expand to accommodate different size of the articles.  
Conclusion


Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736